Fourth Court of Appeals
                                        San Antonio, Texas
                                              September 9, 2021

                                            No. 04-21-00281-CV

                             IN THE INTEREST OF Z.M.M., A CHILD,

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. 20-0370-CV-A
                      Honorable Thomas Nathaniel Stuckey, Judge Presiding


                                                ORDER

        Appellant’s appointed counsel has filed a brief pursuant to Anders v. California, 368 U.S.
738 (1967). After reviewing the brief, we find the brief is insufficient in light of our decision in
In re N.F.M., 582 S.W.3d 539 (Tex. App.—San Antonio Dec. 19, 2018, no pet.). Specifically,
while the brief concludes there are no arguable grounds to challenge the trial court’s findings on
a predicate ground for termination, it does not contain any analysis showing whether counsel
considered if there are arguable grounds to challenge the trial court’s finding that termination is
in the best interest of the child. See TEX. FAM. CODE ANN. § 161.001 (trial court may order
termination of the parent-child relationship only if it finds by clear and convincing evidence both
a predicate ground for termination and that termination is in the best interest of the child); In re
J.F.C., 96 S.W.3d 256, 295 (Tex. 2002) (same).

        Accordingly, we ORDER appointed counsel’s Anders brief stricken and that the brief be
redrawn.1 We ORDER the redrawn brief to be filed in this court by September 29, 2021. We
further ORDER appointed counsel to notify appellant that the Anders brief has been stricken,
that there is no current deadline for filing a pro se brief, and to provide this court with proof that
he has notified appellant as ordered.




1
  We advise counsel to pay particular attention to the necessary components of an Anders brief as set out in our
decision in N.F.M. See 582 S.W.3d at 541–44. Appointed counsel is instructed that pursuant to our decision in
N.F.M., conclusory statements that the appeal is frivolous are inadequate; rather, appointed counsel must explain
why and how he reached his conclusion that the appeal is frivolous. See Earle v. Ratliff, 998 S.W.2d 882, 890 (Tex.
1999) (holding statement is conclusory if basis for statement is unexplained); CA Partners v. Spears, 274 S.W.3d
51, 63 (Tex. App.—Houston [14th Dist.] 2008, pet. denied) (holding that conclusory statement is one that does not
provide underlying facts to support conclusion).
                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court